985 F.2d 582
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MAGNAVOX ELECTRONIC SYSTEMS CO., Plaintiff-Appellee,v.UNITED STATES, Defendant-Appellant,andMotorola, Inc., Defendant.
Nos. 93-5100, 93-5011.
United States Court of Appeals, Federal Circuit.
Nov. 24, 1992.

APPEAL DISMISSED.
ON MOTION
FRIEDMAN, Senior Circuit Judge.

ORDER

1
Magnavox suggests that the United States' appeal should be dismissed in view of the consent dismissal of the case before the Claims Court.   No opposition has been filed.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The United States' appeal is dismissed.


4
(2) Each side shall bear its own costs.